Appeal by defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered September 13, 1983, convicting him of murder in the second degree and robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant argues that his arrest was illegal because the police entered a third party’s abode without a search warrant. Testimony disclosed that after knocking at the door they were permitted entry by the occupant of the abode, thereby creating a consensual entry (see, People v Keenan, 91 AD2d 1049). Defendant has not demonstrated that he had any expectation of the right of privacy in the area searched (People v Ponto, 103 AD2d 573).
The police, upon discovering that defendant may have other criminal cases pending against him, promptly conducted an inquiry which determined there were none. Under such circum*885stances, there was no violation of defendant’s rights (People v Gee, 104 AD2d 561).
We see no merit to defendant’s other contentions. Mollen, P. J., Rubin, Lawrence and Kunzeman, JJ., concur.